Exhibit 10.14

January 12, 2005

Aearo Executive

RE: FY 2005 Aearo Company Management Incentive Program

Dear Aearo Executive:

As a key member of the Aearo management team, you have been selected to
participate in the Company’s Management Incentive Program. This letter provides
specific information about your participation in the plan. It details the
potential payout you can earn based upon Aearo’s financial performance and the
successful achievement of your individual goals.

Your payout opportunity is expressed as a percentage of your base annual salary
as stated below. The payout is comprised of two components. Seventy-five percent
of the payout is based upon Aearo’s global operating cash flow as measured by
Earnings Before Interest, Taxes, Depreciation, and Amortization (EBITDA). The
remaining twenty-five percent is based upon the achievement of your individual
goals.

The EBITDA threshold, target, and maximum values are set at the beginning of the
fiscal year. If Aearo achieves the FY 2005 EBITDA maximum value of $70.2 MM, you
will earn 200% of your base plan EBITDA component payout. If EBITDA for the year
is at the threshold value, you will only earn 50% of your base plan EBITDA
component payout. The EBITDA component payout will be prorated to reflect actual
Aearo EBITDA performance between the threshold and maximum values. If EBITDA
falls below the threshold value, no EBITDA component payout will be made.

How much of the goals-based component is paid will be determined by your
performance against your goals as assessed by your manager and affirmed through
the process of two-level review. Further, if EBITDA performance is below
threshold, any funding for the goals-based component of the plan would be at the
discretion of the Board of Directors.

A summary of your FY 2005 payout potential follows:

Factors:

  Current Base Annual Salary: $    Participation Level: %    Base Plan payout:
$ 

--------------------------------------------------------------------------------



Page Two

  FY 2005 Threshold
$62.2 MM EBITDA FY 2005
Base Plan
$66.2 MM EBITDA FY 2005 Financial Plan
$70.2 MM EBITDA   EBITDA Component (75%) $   $   $     Goals Component (25%) $  
$   $     Total Potential Payout $   $   $  

Base annual salary at the close of the fiscal year (9/30/05) will be used in
calculating payouts. Participants who voluntarily terminate their employment or
who are involuntarily terminated for performance-related reasons prior to the
close of the fiscal year forfeit any payout under the program. Employees who are
involuntarily terminated prior to the close of the fiscal year as the result of
reductions-in-force, redundancy, or job elimination would receive a prorata
portion of any payout made based on months worked during fiscal 2005.

Fiscal Year 2004 was an outstanding year for our company! Let’s all stay focused
on achieving our financial plan objectives to make Fiscal Year 2005 an even
better one!

Sincerely,

[mike.jpg]

Michael A. McLain

--------------------------------------------------------------------------------